Title: Friday [29 December].
From: Adams, John
To: 


       Let me see, if Bob Paine dont pick up this Story to laugh at. Lambert will laugh no doubt, and will tell the story to every man he sees, and will squib me about it, whenever he sees me. He is impudent and unfair enough, to turn this on every Occasion to my Disadvantage. Impudence, Drollery, Villany, in Lambert, Indiscretion, Inconsideration, Irresolution, and ill Luck in me, and Stinginess as well as ill Luck on the Side of Field, all unnite in this Case to injure me.
       Fields Wrath waxed hot this morning. When he found himself defeated a second time. He wished the affair in Hell, called Lambert a Devil and said, “That’s always the Way in this Town, when any strange Devil comes into Town, he has all the Priviledges of the Town.”
       Let me Note the fatal Consequences of Precipitation. My first Determination, what to do in this affair was right. I determined not to meddle. But By the cruel Reproaches of my Mother, by the Importunity of Field, and by the fear of having it thought I was incapable of drawing the Writt, I was seduced from that determination, and what is the Consequence? The Writt is defective. It will be said, I undertook the Case but was unable to manage it. This Nonsuit will be in the mouth of every Body. Lambert will proclaim it.
       
       
       
       
       
       Let me never undertake to draw a Writt, without sufficient Time to examine, and digest in my mind all the Doubts, Queries, Objections that may arise.—But no Body will know of any Abatement except this omission of the County.
       An opinion will spread among the People, that I have not Cunning enough to cope with Lambert. I should endeavour at my first setting out to possess the People with an Opinion of my subtilty and Cunning. But this affair certainly looks like a strong Proof of the Contrary.
      